DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 6 and 9 are objected to because of the following informalities:
Claim 1, line 5: “a” (between “receiving” and “rod”) should be changed to --the--.
Claim 1, line 8: “a” (between “of” and “bone”) should be changed to --the--.
Claim 6, line 2: “a” (after “with”) should be changed to --the--.
Claim 9, line 4: “an” (between “clamp” and “inserted”) should be changed to --the--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engagement structure in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schlaepfer et al., U.S. PG-Pub 2009/0149887.
Regarding claims 1, 9, and 10, Schlaepfer et al. discloses a bone anchoring device comprising: a bone anchoring element having a shank (12) for anchoring in a bone and a head (22); a receiving part for coupling a rod to the bone anchoring element, the receiving part comprising: a rod receiving portion with a first end, a second end, and a U-shaped recess (71, 72) for receiving the rod, the recess extending from 

    PNG
    media_image1.png
    364
    570
    media_image1.png
    Greyscale

wherein when the locking ring is around the head receiving portion, the locking ring can assume a locking position where the locking ring exerts a greatest compressive force on the head receiving portion of the receiving part to lock an inserted head (Fig. 12; and wherein the locking ring is movable out of the locking position towards the first end of the rod receiving portion (Fig. 11).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4-6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9 and 10 of U.S. Patent No. 9,144,441. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1, 2, 4-6, 9 and 10 of the application are to be found in claims 1, 2, 4-6, 9 and 10 of the patent. The difference between claims 1, 2, 4-6, 9 and 10 of the application and claims 1, 2, 4-6, 9 and 10 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus, the invention of claims 1, 2, 4-6, 9 and 10 of the patent is in effect a "species" of the "generic" invention of claims 1, 2, 4-6, 9 and 10 of the application. It has been held that the generic invention is "anticipated" by the "species." See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993). Since claims 1, 2, 4-6, 9 and 10 of the application are anticipated by claims 1, 2, 4-6, 9 and 10 of the patent, they are not patentably distinct from claims 1, 2, 4-6, 9 and 10 of the patent.

Claims 1, 2, 4-6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9 and 10 of U.S. Patent No. 9,681,895. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1, 2, 4-6, 9 and 10 of the application are to be found in claims 1, 2, 4-6, 9 and 10 of the patent. The difference between claims 1, 2, 4-6, 9 and 10 of the application and claims 1, 2, 4-6, 9 and 10 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus, the invention of claims 1, 2, 4-6, 9 and 10 of the patent is in effect a "species" of the "generic" invention of claims 1, 2, 4-6, 9 and 10 of the application. It has been held that the generic invention is "anticipated" by the "species." See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993). Since claims 1, 2, 4-6, 9 and 10 of the application are anticipated by claims 1, 2, 4-6, 9 and 10 of the patent, they are not patentably distinct from claims 1, 2, 4-6, 9 and 10 of the patent.

Claims 1, 2, 4-6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9 and 10 of U.S. Patent No. 10,136,922. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1, 2, 4-6, 9 and 10 of the application are to be found in claims 1, 2, 4-6, 9 and 10 of the patent. The difference between claims 1, 2, 4-6, 9 and 10 of the application and claims 1, 2, 4-6, 9 and 10 of the patent lies in the In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993). Since claims 1, 2, 4-6, 9 and 10 of the application are anticipated by claims 1, 2, 4-6, 9 and 10 of the patent, they are not patentably distinct from claims 1, 2, 4-6, 9 and 10 of the patent.

Claims 1, 2, 4, 6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9 and 10 of U.S. Patent No. 10,751,092. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1, 2, 4, 6, 9 and 10 of the application are to be found in claims 1, 2, 4, 5, 9 and 10 of the patent. The difference between claims 1, 2, 4, 6, 9 and 10 of the application and claims 1, 2, 4, 5, 9 and 10 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus, the invention of claims 1, 2, 4, 5, 9 and 10 of the patent is in effect a "species" of the "generic" invention of claims 1, 2, 4, 6, 9 and 10 of the application. It has been held that the generic invention is "anticipated" by the "species." See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993). Since claims 1, 2, 4, 6, 9 and 10 of the application are anticipated by claims 1, 2, 4, 5, 9 and 10 of the patent, they are not patentably distinct from claims 1, 2, 4, 5, 9 and 10 of the patent.

Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer to over the non-statutory double patenting rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775